DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
It is noted that the examiner of record has changed. Please address all future correspondence to Examiner Olayinka Oyeyemi, whose correspondence information is provided at the conclusion of the office action.
This action is written in response to applicant's correspondence submitted 03/16/2021. In the paper of 03/16/2021, Applicant amended claims 1, 4-5 and added new claims 16-19. Claims 1-19 are pending. Claims 6-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Status of the Claims
Claims 1-5 and 16-19 are under examination. 

Response to Arguments
Withdrawn Rejection(s)
The rejection of claims 1, 4 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for incorporation by reference to a specific figure or table in line 3-4 is withdrawn in view of claim amendments.

Maintained Rejections
The rejection of claims 1-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is maintained but slightly modified to address the claim amendments in a clear manner.
The rejection of claims 1-5 under 35 U.S.C. 101 is maintained but slightly modified to address the claim amendments in a clear manner.

Argument(s)
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive as follows. Concerning the rejection under 35 U.S.C 101, Applicant has argued in the last para of pg 5 of the Remarks of 03/16/2021 and the first para of page 6, that “the ordered combination of elements recited by claim 1 amount to significantly more than the alleged mathematical concept” as claim 1 newly requires determining mRNA expression levels of at least two genes. 
This argument is not persuasive to the Examiner because natural occurring correlation of mRNA gene expression level to a status of health or disease of a subject is NOT patent eligible subject matter and therefore, s judicially excluded information. Judicially excluded subject matter in a claim cannot be relied upon to elevate the claim as a whole to significant more than a judicial exception, without the recitation of additional elements that serve to integrate all the judicial exceptions recited by the claim into significantly more.

Claim Objection(s)
The abbreviations Arg1, Nos2, ltqam, Emr1, Has1 and Has2 are recited in claim 1 . These abbreviations should be spelt out in their initial use for clarity. 
Claim 17 recites the limitation “administering a therapy based on the reparative score index when the reparative score index is indicative of a non- reparative profile”. Please consider an amendment that removes the repetitive language “the reparative score index” as follows:  administering a therapy .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The instant lacks critical disclosure and a limiting definition of the instant reparative index score. There is no indication of how one calculates it, or how the each of the expression levels for the various genes, how they are considered and combined to arrive at a “reparative index score”. While the claims are not unduly broad, and the level of skill in the art is considered to be high, the complete lack of any guidance or working examples of calculating a reparative index score leaves one at a loss as to how to proceed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 is directed to a method for classifying the quality of a repair response after injury to a joint of a human or veterinary patient. 
Claim 1 is indefinite since the claim fails to recite any step that informs an ordinary skilled artisan on precisely how to compare the detected mRNA expression levels two or more genes selected from Arg1, Nos2, ltqam, Emr1, Has1 and Has2 of a test sample with a first reparative standard and a second  
Claims 1 and 4 are also rejected for reciting the limitation “based on” which lacks clarity. Furthermore, the scope of what is encompassed by the limitation is not so easily ascertained as neither the claims nor the specification provide clear guidance. It is not known e.g. if “based on” is directed to mathematical algorithms that are to be applied; or whether the limitation is simply a consideration of an mRNA expression value as compared to a reference mRNA expression value. 
The limitation “reparative index score” is indefinite as there is no disclosure or definition of what the limitation means.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 16-17 are directed to a mathematical concept, namely the calculation of a score.
The proper analysis for compliance of claims reciting a judicial exception under 35 U.S.C. 101 is found in MPEP 2106, which sets forth a subject matter eligibility test (see flow chart, MPEP 2106 (III)). 

With regard to step 1, claims 1-5 and 16-17 are directed to a process and thus passes this step. 

With regard to step 2A, Prong 1 (see MPEP 2106.04(II)(A)), claims 1-5  and 16-17 are directed to a mathematical concept, as discussed above, as the claims recite the calculating of a reparative index score based on a mathematical relationship that involves the mRNA expression levels of genes (claim 1, line 6-7).

Regarding step 2A, Prong 2, claims 1-5 and 16-17 recite the additional element of: determining MRNA expression levels of Arg1, Nos2, ltqam, Emr1, Has1 and Has2 genes. The additional element do not integrate the judicial exception into a practical application, because the determining step is mere data gathering activity (see MPEP 2106.05(g)). 
The next step in the analysis, step 2B, asks whether the additional elements amount to significantly more than the judicial exception itself. Factors to be considered are discussed in MPEP 2106.05. After a review of these factors, the additional element recited in claims 1-5 and 16-17: determining MRNA expression levels of Arg1, Nos2, ltqam, Emr1, Has1 and Has2 genes is not deemed to amount to significantly more, because said determining mRNA expression is a mere data gathering step to execute the mathematical concept, i.e. to calculate the reparative index score, and moreover is a well-understood, routine and conventional practice as shown, for example, by Feron et al.

Conclusion
No claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637